DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 id in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The term "substantially 70 degrees" in claim 2 is a relative term which renders the claim indefinite.  The term "incident angle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danziger (10302835 B2).

Regarding claim 1, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), comprising: 
a first light guide plate (103) having a light receiving area (receiving area is where light ray 38 enters into 103) for receiving optical input light (38) with a predetermined incident angle (incident angler is 90 degree) and a light outputting area for outputting optical input light (as shown in Fig. 13B, ray 38D is transferred into light guide 20) ; and 
a second light guide plate (20) disposed on the first light guide plate (103), the second light guide plate (20) having a plurality of dichroic surfaces (22, 46 as in fig 4b which is 45 in Fig. 13) for selectively transmitting or reflecting the optical input light. 

Regarding claim 4, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), the optical input light is totally reflected internally on a surface of the second light guide plate  (20) far away from the first light guide plate (103). 

Regarding claim 5, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), further comprising: a third light guide plate (102) disposed on the second light guide plate relative to the first light guide plate.

Regarding claim 6, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), the optical input light (38) is totally reflected internally on a surface of the third light guide plate far away from the second light guide plate (20, as shown in the Fig. 13B light 38 enters into third light guide plate 102 which is shown as propagating with total internal reflection.

Regarding claim 7, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), the dichroic surfaces (45) reflect light traveling from the third light guide plate (38B is reflected light which is light 38D traveling from third light plate and first light plate)  and transmit light traveling from the first light guide plate.

  Regarding claim 10, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), the dichroic surfaces are arranged substantially in parallel with each other (22, 46 as in fig 4b are parallel to each other which is 45 in Fig. 13, column 3, line 47-54). 

Regarding claim 13, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), further comprising: an input prism (501) over the light receiving . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Danziger (10302835 B2).

Regarding claim 2, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B), the predetermined incident angle ( as shown in Fig. 10A-10B, incident light 38 incident on light guide 2011 is at predetermined angle, Fig. 9A shows similar light incident angle at normal to light guide 2010 propagation direction). 
Danziger  do not specifically state the incident angle is substantially at 70 degrees.
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide light at incident angle of 70 degree in order to propagate light internal to light guide with total internal reflection, 

Regarding claim 9, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B) having a thickness from first to third light guide plates and does not state specific to  a sum of thicknesses of the first to third light guide plates is substantially 2 mm to 3 mm. 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide light guide plate with specific thickness between 2mm-3mm  in order to miniaturize the device to accommodate with in final product such as head mounted display device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

 Regarding claim 11, Danziger discloses  A light guide module (see Figs. 1-15, mostly  Figs13A-13B) having a tilting angle of each dichroic surfaces as shown in Fig. 4B and does not specifically state a tilting angle of each of the dichroic surfaces is substantially a half of the predetermined incident angle.
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a tilting angle of each of the dichroic surfaces is substantially a half of the predetermined incident angle  in order to collect all reflected light into an eye of a user, since it has been held that discovering an 

Regarding claim 14, Danziger discloses  (see Fig. 1-Fig. 2) An augmented reality (AR) Apparatus, comprising (as in column 2 line 45-61 discloses augmented reality application i.e. augmented reality apparatus having partially reflecting facet and fig. ) 
A display module configured to provide optical input light (as shown in Fig. 1, display 4 providing image light 18 as in Dig. 2) ;
A light guide module (see Figs. 3-15, mostly  Figs13A-13B), comprising: 
a first light guide plate (103) having a light receiving area (receiving area is where light ray 38 enters into 103) for receiving optical input light (38) with a predetermined incident angle (incident angler is 90 degree) and a light outputting area for outputting optical input light (as shown in Fig. 13B, ray 38D is transferred into light guide 20) ; and 
a second light guide plate (20) disposed on the first light guide plate (103), the second light guide plate (20) having a plurality of dichroic surfaces (22, 46 as in fig 4b which is 45 in Fig. 13) for selectively transmitting or reflecting the optical input light.
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to combine well known augmented reality device as shown in Fig. 1-2 with the a light guide module as disclosed in Fig. 3-15 for the purpose of optimizing and improving conventional augmented reality instrument (see column 8, line 6-10).

Regarding claim 15, Danziger discloses  the AR Apparatus having a light guide module (see Figs. 1-15, mostly  Figs13A-13B), further comprising: a third light guide plate (102) disposed on the second light guide plate relative to the first light guide plate.

Regarding claim 16, Danziger discloses  the AR Apparatus having a light guide module (see Figs. 1-15, mostly  Figs13A-13B) having a thickness from first to third light guide plates and does not state specific to  a sum of thicknesses of the first to third light guide plates is substantially 2 mm to 3 mm. 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide light guide plate with specific thickness between 2mm-3mm  in order to miniaturize the device to accommodate with in final product such as head mounted display device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 17, Danziger discloses  the AR Apparatus wherein a collimating member (6) interposed between the display module (4) and the light guide module (107).
 
Regarding claim 19, Danziger discloses (see Fig. 6)  the AR Apparatus further comprising: a body (112 and 107) engaging the display module (4) and the light guide module (20b). 
Regarding claim 20, Danziger discloses (see Fig. 6)  the AR Apparatus the body is an eyeglass frame (112 and 107).


Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Danziger (10302835 B2) in view of Choi et al. (20190049739 A1).

Regarding claim 3, Danziger discloses  a light guide module (see Figs. 1-15, mostly  Figs13A-13B), As in claim 1,except refractive indexes of the first and second light guide plates are substantially the same. 
Choi et al. discloses at paragraph and Fig. 6-7, two guide plate 221 and 224 disposed next to each other and both may have same refractive index as in paragraph [0086].
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide two adjacent light guide plate with similar propagation characteristics as stated by Choi et al. with the light guide of Danziger  for the purpose of reducing strip in an image paragraph [0007].

Regarding claim 8, Danziger discloses  a light guide module (see Figs. 1-15, mostly  Figs13A-13B), As in claim 5,except  thicknesses of the first and third light guide plates are substantially the same.
Choi et al. discloses at paragraph [0091] and Fig. 6-7, two guide plate 221 and 224 disposed next to each other and both may have same thicknesses.
.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Danziger (10302835 B2) in view of MUN et al. (20110109528 A1).

Regarding claim 18, Danziger discloses  the AR Apparatus having a light guide module (see Figs. 1-15, mostly  Figs13A-13B), As in claim 14,except  the display module is a liquid-crystal-on-silicon (LCoS) display module or a digital light processing (DLP) module .
MUN et al. discloses (see Fig. 6), the display module (150) is a liquid-crystal-on-silicon (LCoS) display module.
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide LCoS display   as disclosed by MUN et al. with the AR device of Danziger  for the purpose of improving image quality.

Allowable Subject Matter
	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter.
	As to claims 12, although the prior art teaches examples of light guide modules and AR systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the dichroic surfaces are arranged at a predetermined pitch, and wherein the predetermined pitch is greater than or equal to t χ tan ϴ where t is a thickness of the second light guide plate, and ϴ is the tilting angle of the dichroic surfaces as in claim, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 14, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872